DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 04/18/2022, 07/23/2022, and 08/26/2022, been received however only a cursory review over the references was conducted due to the large number of references included on the plurality of IDS. In view of the large number of references, the Examiner requests the Applicant to point out the relevant sections, paragraphs, and sentences from each listed IDS reference to help further prosecution.
Status of Application
	Claims 1-2, 9, 11-13, and 15-20, are pending. Claims 3-8, 10, and 14 have been cancelled. Claims 1-2, 9, 11-13, and 15-20, will be examined.  Claims 1 and 16 are independent claims. This Non-Final Office action is in response to the “Amendments and Remarks” dated 04/18/2022.
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 04/18/2022 with respect to claims 1-2, 9, 11-13, and 15-20, have been fully considered and are persuasive.  Therefore, the Double Patenting  rejection of claims 1-2, 9, 11-13, and 15-20 and rejections under 35 U.S.C. § 112 are withdrawn. Furthermore, the rejection of claims 1-2, 9, 11-13, and 15-20 under 35 U.S.C. § 103 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) HALDER et al., US 20130261870, and previously disclosed prior art reference(s) LEWIS, McDANIEL, and TAKAOKA. The grounds for rejection in view of amended claims are provided below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over HALDER et al., US 20130261870, herein further known as Halder, in view of LEWIS et al., WO 20171800430, herein further known as Lewis.
Regarding claim 1, Halder discloses a system for a mining (paragraph [0018]) or construction autonomous truck (paragraphs [0006-0009]), the system comprising: one or more sensors (paragraphs [0019], [0022], [0024]) mounted on the autonomous truck (paragraphs [0006-0009]) and configured to detect road features (paragraphs [0028], [0042], see also at least FIG. 4); a drive-by-wire kit installed in the autonomous truck (paragraphs [0019], [0038]); a database storing (paragraphs [0019], [0038]) a plurality of predetermined behaviors (paragraph [0024], known ways to maneuver, paragraph [0029], predetermined constraints, paragraph [0034], travel path, virtual footprint, paragraph [0040], predetermined event) for unloading or dumping (paragraph [0034]); and a processor (paragraph [0022]) operatively coupled (paragraphs [0019], [0022], [0024], in communication with) to the one or more sensors (paragraphs [0019], [0022], [0024]), the drive-by-wire kit (paragraphs [0019], [0038]), and the database (paragraph [0023]), wherein the processor is operable to execute stored instructions (paragraph [0022]) to: determine an initial trajectory (paragraphs [0006-0007], [0011-0015], [0032-0037], [0039-0040], [0042-0044], lanes, and paragraph [0034], spotting points) for the autonomous truck (paragraphs [0006-0009]) from an initial location (paragraphs [0021], [0025-0027], [0039], [0041], position information) to an unloading or dumping location (paragraph [0034]); control, via the drive-by-wire kit (paragraphs [0019], [0038]), the autonomous truck (paragraphs [0006-0009]) to follow the trajectory (paragraphs [0006-0007], [0011-0015], [0032-0037], [0039-0040], [0042-0044], lanes, and paragraph [0034], spotting points) to the unloading or dumping location (paragraph [0034]); select at least one of the predetermined behaviors (paragraph [0024], known ways to maneuver, paragraph [0029], predetermined constraints, paragraph [0034], travel path, virtual footprint, paragraph [0040], predetermined event) from the database (paragraphs [0019], [0038]); and further control the autonomous truck (paragraphs [0006-0009]) to perform the selected at least one of the predetermined behaviors (paragraph [0024], known ways to maneuver, paragraph [0029], predetermined constraints, paragraph [0034], travel path, virtual footprint, paragraph [0040], predetermined event) at the unloading or dumping location (paragraph [0034], see also at least FIG. 7).
However Halder does not explicitly state determine a modified trajectory that incorporates randomized deviations from the initial trajectory within a traversable road so as to flatten existing ruts or reduce creation of new ruts in the road.
The system of Lewis teaches determine a modified trajectory that incorporates randomized deviations from the initial trajectory within a traversable road so as to flatten existing ruts or reduce creation of new ruts in the road (Lewis, page 33, lines 17-21).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Halder by including determine a modified trajectory that incorporates randomized deviations from the initial trajectory within a traversable road so as to flatten existing ruts or reduce creation of new ruts in the road as taught by Lewis.
One would be motivated to modify Halder in view of  Lewis for the reasons stated in Lewis to optimize efficiency and safety, in addition to mitigating dangers of injury or property damage resulting from a collision.
Additionally, the claimed invention is merely a combination known elements of position tracking and guidance systems to control directly an autonomous vehicle, in positioning a vehicle at a predetermined location with respect to another mining vehicle or a particular geographical feature, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Halder and Lewis disclose all elements of claim 1 above.
Halder discloses further one or more sensors (paragraphs [0019], [0022], [0024]) comprises a laser detection and ranging (LADAR) system, a stereo camera, a ranging sensor, a radio detection and ranging (RADAR) system, or any combination of the foregoing (paragraph [0024]).
Regarding claim 9, the combination of Halder and Lewis disclose all elements of claim 1 above.
Halder discloses further a system comprising a radio configured to communicate (paragraph [0020], wireless network, wireless communication tower, wherein RADIO is a Rural Area Delivery of Information and Organization) with other mining or construction autonomous trucks (paragraph [0003]) or with a centralized monitoring system (paragraph [0020], central control system, see also at least FIG. 1). 
Regarding claim 11, the combination of Halder and Lewis disclose all elements of claim 1 above.
	Halder discloses a user interface (paragraph [0046]), and one or more of the predetermined behaviors (paragraph [0024], known ways to maneuver, paragraph [0029], predetermined constraints, paragraph [0034], travel path, virtual footprint, paragraph [0040], predetermined event).
The system of Lewis teaches a user interface configured to receive selection of or input by an operator (page 17, lines 23-27, user interface allows user to select targets).
Therefore, from the teaching of Lewis it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McDaniel to include a user interface configured to receive selection of or input in order to optimize efficiency and safety, in addition to mitigating dangers of injury or property damage resulting from a collision.
	Additionally, the claimed invention is merely a combination of old, well known elements of autonomous vehicle control with navigation control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13, the combination of Halder and Lewis disclose all elements of claim 1 above.
Halder discloses the processor is further operable to execute additional stored instructions (paragraph [0022, paragraph [0040], algorithm) to: determine, in response to the selection of the at least one of the predetermined behaviors (paragraph [0024], known ways to maneuver, paragraph [0029], predetermined constraints, paragraph [0034], travel path, virtual footprint, paragraph [0040], predetermined event), a path (paragraph [0034], see also at least FIG. 7, paragraph [0037]) for and dumping operation (paragraph [0034]) of the autonomous truck (paragraphs [0006-0009]) that maintains accessibility (paragraph [0025], position and orientation information) for subsequent dumping at the unloading or dumping location (paragraph [0034]).
Regarding claim 16, all limitations have been examined with respect to the system in claim 1. The processor in claim 16 can clearly perform on the system of claim 1. Therefore, claim 16 is rejected under the same rationale as claim 1 above.
Regarding claim 17, all limitations have been examined with respect to the system in claim 11 and 13. The processor in claim 17 can clearly perform on the system of claim 11 and 13. Therefore, claim 17 is rejected under the same rationale as claim 11 and 13 above.
Regarding claim 19, all limitations have been examined with respect to the system in claim 13. The processor in claim 19 can clearly perform on the system of claim 13. Therefore, claim 19 is rejected under the same rationale as claim 13 above.
Regarding claim 20, all limitations have been examined with respect to the system in claim 1. The processor in claim 20 can clearly perform on the system of claim 1. Therefore, claim 20 is rejected under the same rationale as claim 1 above.
Claims 12, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Halder and Lewis, in view of TAKAOKA, US 20200362541, herein further known as Takaoka.
Regarding claim 12, the combination of Halder and Lewis disclose all elements of claim 11 above.
	However, Halder does not explicitly state defining dumping area, order of dumping, grade of dumping, cliff line, or any combination thereof.
Takaoka teaches a system defining dumping area, order of dumping, grade of dumping, cliff line (paragraph [0048], the operator may input the position of the cliff 51 using the input device 25).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Halder by including defining dumping area, order of dumping, grade of dumping, cliff line as taught by Takaoka.
One would be motivated to modify Halder in view of Takaoka for the reasons stated in Takaoka paragraph [0004], a more robust system to set an end position of the work at a position before the cliff.  Furthermore, with the end position set, the controller can retract or stop the work machine when it has reached the set end position.
Additionally, the claimed invention is merely a combination of known elements of a control system and method for a work machine, a work machine, vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, the combination of Halder and Lewis disclose all elements of claim 17 above.
Halder discloses the processor is further operable to execute additional stored instructions (paragraph [0022, paragraph [0040], algorithm) to determine the path (paragraph [0034], see also at least FIG. 7, paragraph [0037]) for and dumping operation (paragraph [0034]) of the autonomous truck (paragraphs [0006-0009]) based at least in part on the received input (paragraph [0022]).
However, Halder does not explicitly state dumping area, order of dumping, grade of dumping, cliff line, or any combination thereof.
Takaoka teaches defining dumping area, order of dumping, grade of dumping, cliff line (paragraph [0048], the operator may input the position of the cliff 51 using input device 25).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Halder by including defining dumping area, order of dumping, grade of dumping, cliff line as taught by Takaoka.
One would be motivated to modify Halder in view of Takaoka for the reasons stated in Takaoka paragraph [0004], a more robust system to set an end position of the work at a position before the cliff.  Furthermore, with the end position set, the controller can retract or stop the work machine when it has reached the set end position.
Additionally, the claimed invention is merely a combination of known elements of a control system and method for a work machine, a work machine, vehicle control and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Halder and Lewis, in view of McDaniel et al., US 20120092486, herein further known as McDaniel.
Regarding claim 15, the combination of Halder and Lewis disclose all elements of claim 1 above.
Halder discloses a system comprising a radio (paragraph [0020], wireless network, wireless communication tower, wherein RADIO is a Rural Area Delivery of Information and Organization), wherein the processor is further operable to execute additional stored instructions (paragraph [0022, paragraph [0040], algorithm) and one or more sensors (paragraphs [0019], [0022], [0024]).
However, Halder does not explicitly state; communicate, via the radio, with a human operator, other autonomous trucks, or a road grader regarding the determined at least one issue, wherein the at least one issue comprises a depth of a rut exceeding a first predetermined value, a depth of a puddle exceeding a second predetermined value, movement of a detected road feature exceeding a third predetermined value, or a sharp object within the road.
The system of McDaniel teaches communicate, via the radio (paragraph [0020], radio frequency data link), with a human operator, other autonomous trucks (paragraph [0020], controller 54 serves to facilitate communication between the first machine 32 (manned) and the second machine 30 (unmanned)), or a road grader (paragraph [0020], to communicate operating parameters between the machines).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Halder by including communicate, via the radio, with a human operator, other autonomous trucks, or a road grader as taught by McDaniel.
One would be motivated to modify Halder in view of  McDaniel for the reasons stated in McDaniel paragraph [0003], a more robust system to increase the efficiency of a fleet of machines and reduce the number of operators required to operate the fleet.
Additionally, the claimed invention is merely a combination of known systems
and methods for controlling a multi-machine caravan, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, Lewis teaches a system determine at least one issue along a portion of the road  (Lewis, page 33, lines 15-20, rutting), the at least one issue comprises a depth of a rut exceeding a first predetermined value (Lewis, page 12, line 14-15, has exceeded, or will exceed, its acceptable operational limits).
Therefore, from the teaching of Lewis it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify McDaniel to include the at least one issue comprises a depth of a rut exceeding a first predetermined value in order to optimize efficiency and safety, in addition to mitigating dangers of injury or property damage resulting from a collision.
	Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle control with navigation control, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669           

/JESS WHITTINGTON/Examiner, Art Unit 3669